955 F.2d 1152
58 Empl. Prac. Dec. P 41,260
Steve LUCKETT, individually and as representative of theclass of Plaintiffs, Plaintiffs-Appellants,v.Helen R. JETT,* individually and in herofficial capacity as Director of the IllinoisDepartment of Human Rights, Defendant-Appellee.
No. 89-2529.
United States Court of Appeals,Seventh Circuit.
Argued May 17, 1990.Decided Feb. 4, 1992.

1
Amended opinion published.



*
 After this litigation was commenced Helen R. Jett replaced Joyce E. Tucker as Director of the Illinois Department of Human Rights